19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Irvin E. SCHERMER, Appellant,v.UNIVERSAL BANK;  AT & T Universal Credit Card, Appellees.
No. 93-2434.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 14, 1994.Filed:  March 25, 1994.

Before MAGILL, Circuit Judge, JOHN R. GIBSON, Senior Circuit Judge, and HANSEN, Circuit Judge.
PER CURIAM.


1
The court has considered the briefs of the parties and heard oral argument.  The arguments have been carefully analyzed and considered.  The judgment of the district court is affirmed on the basis of the reasoning in the district court's memorandum opinion.


2
See Eighth Cir.  R. 47B.